Citation Nr: 1607764	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-22 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for plantar fasciitis of the right foot prior to September 3, 2013, and in excess of 20 percent on and after September 3, 2013.  

2.  Entitlement to a rating in excess of 10 percent for plantar fasciitis of the left foot prior to September 3, 2013, and in excess of 20 percent on and after September 3, 2013


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this appeal in its entirety in June 2013 so that additional development could be undertaken, and following its attempts to complete the requested actions, the VA's Appeals Management Center (AMC) by its rating decision of December 2013 increased each 10 percent rating for plantar fasciitis from 10 percent to 20 percent, effective from September 3, 2013.  The issues on appeal have been recharacterized on the basis of the foregoing action.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) and the AOJ will advise the Veteran in writing if further action on her part is necessary.  


REMAND

The Board by its June 2013 remand specifically directed the AMC to obtain records relating to physical therapy afforded the Veteran by the service department following her discharge from active duty in August 2005.  She specifically requested assistance in obtaining those records through her submission in July 2013 of a VA Form 4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs, wherein she noted that she had received physical therapy from June 2007 to June 2008 at Eglin Air Force Base, 96th Medical Group.  

In September 2013, the AMC requested those records, to which there was no apparent response from the service department and no additional follow-up request on the part of the AMC or entry of a finding as to the unavailability of such records, with notice to the Veteran.  To date, the records referenced by the Veteran in the above-noted document of July 2013 are not contained within her VA claims folder.  

As such, the specific action sought by the Board has not been accomplished and further remand to obtain all pertinent records so as to ensure compliance with the VA's duty to assist the Veteran is necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain all available treatment records, including those pertaining to physical therapy, compiled at Elgin Air Force Base, 96th Medical Group, from June 2007 to June 2008, for inclusion in the actual or virtual claims folder.   

Efforts to obtain these and any other Federal records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2015) must be provided to the Veteran and she must then be afforded an opportunity to respond.  

2.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA actual or virtual claims folder.  

3.  Lastly, readjudicate the issues on appeal and if any benefit sought is not granted to the Veteran's satisfaction, provide her with a supplemental statement of the case and afford her a reasonable period for a response, before returning the case to the Board for further review.  

No action by the appellant is needed until she receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




